                         So Ordered.

    Dated: March 31st, 2021
        1
        2
        3
        4
        5
        6
        7
        8
        9
                                          UNITED STATES BANKRUPTCY COURT
      10                                  EASTERN DISTRICT OF WASHINGTON
      11           In re
                                                                    Case No. 21-00141
      12           EASTERDAY RANCHES, INC., et al., 1
                                                                    EX PARTE ORDER SHORTENING
      13                                         Debtors.           TIME AND LIMITING NOTICE FOR
                                                                    HEARING ON MOTION REGARDING
      14                                                            LEASE PROCEDURES
      15
      16                    THIS MATTER came before the court on the ex parte motion (the “Motion to

      17           Shorten Time”) of Easterday Ranches, Inc., and Easterday Farms (the “Debtors”),

      18           debtors and debtors-in-possession herein, for an order shortening time for hearings on

      19           the Debtors’ Motion an Order Approving Procedures for the Short-term Leasing of the

      20           Debtors’ Idle Farm Equipment to Nearby Farms (the “Motion”), found at Docket No.

      21           484. Capitalized terms not defined herein shall have their meanings as ascribed in the

      22           1
                       The Debtors along with their case numbers are as follows: Easterday Ranches, Inc.,
      23               (21-00141-WLH11) and Easterday Farms, a Washington general partnership
                       (21-00176-WLH11).
                                                                                        B USH K ORNFELD           LLP
                       EX PARTE ORDER SHORTENING TIME AND LIMITING NOTICE FOR                   LAW OFFICES
                       HEARING ON MOTION REGARDING LEASE PROCEDURES – Page 1               601 Union St., Suite 5000
                                                                                        Seattle, Washington 98101-2373
                                                                                           Telephone (206) 292-2110
                                                                                           Facsimile (206) 292-2104
ea31sx01zv.001
                 21-00141-WLH11        Doc 510    Filed 04/01/21   Entered 04/01/21 08:39:25       Pg 1 of 2
        1          Motion to Shorten Time. The court has reviewed the Motion to Shorten Time, and
        2          finds cause exists to grant the requested relief. Now, therefore, it is hereby
        3                 ORDERED as follows:
        4                 1.    The Motion to Shorten Time [ECF No. 490] is granted.
        5                 2.    The time for hearings on the Motion is shortened to March 31, 2021, at
        6          2:00 p.m. (the “Hearing”).
        7                 3.    Any responses or objections to the Motion may be filed with the court and
        8          served on counsel for the Debtors and the United States Trustee up to the time of the
        9          Hearing.
      10                                                /// End of Order ///
      11
      12
                   Presented by:
      13
                   BUSH KORNFELD LLP
      14
                   By      /s/ Thomas A. Buford
      15                Armand J. Kornfeld, WSBA #17214
                        Thomas A. Buford, WSBA #52969
      16                Richard B. Keeton, WSBA #51537
      17           PACHULSKI STANG ZIEHL & JONES LLP
                     Richard M. Pachulski (Pro Hac Vice Pending)
      18             Alan J. Kornfeld (Pro Hac Vice Pending)
                     Jeffrey W. Dulberg (Pro Hac Vice Pending)
      19             Maxim B. Litvak (Pro Hac Vice Pending)
      20           Attorneys for the Debtors and Debtors-in-Possession
      21
      22
      23

                                                                                     B USH K ORNFELD            LLP
                    EX PARTE ORDER SHORTENING TIME AND LIMITING NOTICE FOR                    LAW OFFICES
                    HEARING ON MOTION REGARDING LEASE PROCEDURES – Page 2                601 Union St., Suite 5000
                                                                                      Seattle, Washington 98101-2373
                                                                                         Telephone (206) 292-2110
                                                                                         Facsimile (206) 292-2104
ea31sx01zv.001
                 21-00141-WLH11     Doc 510     Filed 04/01/21   Entered 04/01/21 08:39:25       Pg 2 of 2
